Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on September 30th, 2022.  Claims 2, 8, and 14 to 15 are canceled.  Claims 1, 3 to 7 and 9 to 20 are pending and examined below.

Response to Arguments
Applicant's arguments regarding the §101 rejections have been fully considered but they are not persuasive.  Merely stating explicitly that the practical application is navigation does not introduce any significant elements that allow the claims to overcome any §101 rejections.  Indeed, the Examiner has conceded both that a practical application exists and that the practical application is navigation in both preceding office actions.  That did not prevent the Examiner from rejecting the claims under §101, because merely having a practical application is insufficient.  There must be additional elements that integrate the judicial exception into the practical application, and there are no significant additional elements in the claims.
Moreover, the argument that the claims cannot be performed in the human mind and therefore do not qualify as a mental process is spurious.  Computer elements are well-understood, conventional, and routine elements in this field.  The important question here is whether or not the process can be performed in the human mind in the first place --- specifically whether there is any aspect of the process that is beyond human capabilities.  Nothing in the claims meets that low standard.  Indeed, a human being can receive a route from a user, a human being can obtain travel information from a book or map or even their own notes on the subject, a human being can determine an optimal route, and a human being can then tell the user the optimal route.  The Examiner fails to understand which parts of that process are beyond human capabilities, and the Examiner notes that this general process is performed every day by any one driving with a navigator (a person with a map in their lap).
Lastly, the Examiner again repeats that the “preset position pair list” is well-understood, routine, conventional activity according to MPEP § 2016.05(d).  Again, the stated results and functions of this element can be implemented as hash tables or unique/primary key columns in SQL database.  To achieve this result in a SQL database, a database administrator merely needs to enter a query like
CREATE TABLE preset_position_pair_list(
x_1 REAL NOT NULL,
y_1 REAL NOT NULL,
x_2 REAL NOT NULL,
y_2 REAL NOT NULL,
…
PRIMARY KEY (x_1,y_1,x_2,y_2)
);
The Examiner bases this example on ¶[0104] and ¶[0105] of the specification.  Operations and data structures like this are a routine part of database operations and they do not introduce any significant additional elements.
In conclusion, the §101 rejections stand.
Applicant's arguments regarding the §103 rejections have been fully considered but they are not persuasive.  The Examiner disagrees with the interpretations given by the Applicants and still believes that under the broadest reasonable interpretation, the prior art teaches the claimed invention.  The Examiner notes that when rejecting a claim under §103, each reference does not need to be nearly identical except in the one distinguishing element.  Different references can teach only part of the overall claim, so long as the references make it clear that the claimed invention is obvious under a motivation to combine before the effective filing date.  Again, the Examiner argues that, under the broadest reasonable interpretation, the prior art teaches the claimed invention.

Claim Objections
	The Examiner objects to the repeated addition of the phrase “to realize navigation” in amended claims 1 and 13.  The phrase is both superfluous and nongrammatical.  The Examiner recognizes that the Applicants believe that this somehow clarifies the practical application of the claimed invention with the idea being that this may then overcome any §101 rejections, but the Examiner has already conceded that practical application is “navigation” in the previous office actions and merely having a practical application (especially a highly generic and abstract one like navigation) is insufficient to overcome any §101, since it does not introduce any significant additional elements.  Consult MPEP § 2106.05(h).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 to 7 and 9 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of route determination. This judicial exception is not integrated into a practical application because the claims amount to merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no significant additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claims 1 and 9 are directed to a process (“method”) and claim 13 is directed to a machine (“first server”).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  The claims recite an abstract idea, specifically the mental process of route determination.  This mental process involves evaluation (“determining at least one hybrid travel route…” and “determining a corresponding interchange point…”) and judgment (“determining an optimal hybrid travel route…”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation.  The additional elements are “receiving a hybrid travel route…”, “obtaining, from a cache database, travel information…”, “sending the optimal hybrid travel route to the user terminal”, “obtaining at least one position pair…”, “storing the travel information…”, and the computer components of claim 13 like “at least one processor”, “an interface…”, and “memory…”.  The “receiving” step is mere data gathering and is a form of insignificant extra-solution activity according to MPEP § 2106.05(g).  The “obtaining” steps are merely storing and receiving information in memory and is therefore a well-understood, routine, and convention activity according to MPEP §2106.05(d).  The “sending” step is mere post-solution displaying and is a form of insignificant extra-solution activity according to MPEP § 2106.05(g).  The “storing” step is either electronic recordkeeping or storing information in memory (depending on the implementation) and is therefore a well-understood, routine, and convention activity according to MPEP §2106.05(d).  The computer components are all well-understood, routine, and conventional computer components and are therefore insignificant.  These additional elements do not integrate the judicial exception into a practical invention because the claims amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, all additional elements are insignificant (see above).
The dependent claims only modify or extend the steps of the mental process itself.  Therefore, they do not add any additional elements and the analysis does not change for the dependent claims.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oppo Demarchi et al. (EP 3046058 A1), hereinafter known as Oppo Demarchi, in view of Carnevali (WO 2018073744 A2), hereinafter known as Carnevali.
Regarding claim 1, Oppo Demarchi teaches a method comprising
receiving a hybrid travel route obtaining request sent by a user terminal, wherein the obtaining request comprises: starting point information and terminal point information (Oppo Demarchi, ¶[0078, "a search manager module receiving requests for travel route building from an electronic client device comprising data relating to said starting location and target location, and managing the building up of a number of said multimodal itinerary routes comprising said starting location and target location, to be submitted to said electronic client device for selection of the travel route between said starting location and target location");
obtaining, from the cache database, travel information of each road section constituting at least one hybrid travel route, which matches the starting point information and the terminal point information (Oppo Demarchi, ¶[0078, "a harvesting module, controlled by the search manager module to perform data queries in an internal relational database and in external service providers' databases to get data relating to alternatives for said intermediate location nodes, segments connecting the intermediate nodes, the data obtained from the external service providers' databases being stored in said relational database");
determining at least one hybrid travel route and hybrid route travel information according to the travel information of each road section (Oppo Demarchi, ¶[0078, "an injection module populating a graph database with the data obtained from the harvesting module, to build up all possible multimodal itinerary routes between said starting location and target location");
determining an optimal hybrid travel route according to travel information of each hybrid travel route (Oppo Demarchi, ¶[0078, "a seeker module, controlled by the search manager module, for searching said graph database to select among said all possible multimodal itinerary routes those matching selection criteria received from said electronic client device, obtaining selected multimodal itinerary routes, and ranking said selected multimodal itinerary routes according to ranking criteria; sending data relating to said ranked selected multimodal itinerary routes to said electronic client device for said selection of the travel route."); and
sending the optimal hybrid travel route to the user terminal to realize navigation, (Oppo Demarchi, ¶[0078, "a seeker module, controlled by the search manager module, for searching said graph database to select among said all possible multimodal itinerary routes those matching selection criteria received from said electronic client device, obtaining selected multimodal itinerary routes, and ranking said selected multimodal itinerary routes according to ranking criteria; sending data relating to said ranked selected multimodal itinerary routes to said electronic client device for said selection of the travel route.").
Oppo Demarchi does not teach but Oppo Demarchi in view of Carnevali teaches
wherein the obtaining, from the cache database, travel information of each road section constituting at least one hybrid travel route, which matches the starting point information and the terminal point information comprises (Oppo Demarchi, ¶[0078, "a harvesting module, controlled by the search manager module to perform data queries in an internal relational database and in external service providers' databases to get data relating to alternatives for said intermediate location nodes, segments connecting the intermediate nodes, the data obtained from the external service providers' databases being stored in said relational database"):
determining a starting point position in the starting point information and a terminal point position in the terminal point information (Oppo Demarchi, ¶[0085, "At the time of the inclusion of the two end points, the system provides information, options and all the available preferences for that route thanks to an instant search which queries the database sending the origin and the destination in order to retrieve information on the means of transport available which connect the two points (e.g. high speed trains, companies, special services available upon request for instance pet or wheelchairs).");
combining the starting point position and the terminal point position into a position pair (Oppo Demarchi, ¶[0102, "The options, preferences and the available connections are retrieved in real-time for each route edited by the user and displayed at the time of the research form filling thanks to an instant search to a database. The system requires at least the filling of data relating to an origin (which can still be also detected automatically by a geolocation system) and a destination which can also coincide (in that case system retrieves all the services available in a given place e.g.  Milan > Milan system provides local services like accommodations, car-rentals, Airbnb or Uber coverage, etc.)."); and
upon determining that position pair exists in a preset position pair list, obtaining, from the cache database, the travel information of each road section constituting at least one hybrid travel route that matches the position pair (Carnevali, ¶[0053, "Tracks may be stored by an individual boater or collected and shared, through a central server maintaining a track database, for use in the development of a route. If an exact match between start and end nodes exists in a track data base, that track may be used by an electronic route development system in accordance with principles of inventive concepts, rather than going through the route development process described in the discussion related to PIG.2. If a stored track provides guidance for only a portion of a route between start and end nodes, the stored track may be combined with an auto-generated portion of a route (in a hybrid, autorouting/stored track combination), or with other stored tracks to provide a route from start to end nodes. Stored tracks may be combined by piecing together overlapping segments of stored tracks, and routes may be "filled in" with autorouted segments where no tracks are available."; and Oppo Demarchi, ¶[0085, "At the time of the inclusion of the two end points, the system provides information, options and all the available preferences for that route thanks to an instant search which queries the database sending the origin and the destination in order to retrieve information on the means of transport available which connect the two points (e.g. high speed trains, companies, special services available upon request for instance pet or wheelchairs)."),
wherein the method further comprises:
upon determining that the position pair does not exist in the preset position pair list, storing the position pair into the position pair list, (Oppo Demarchi, ¶[0078, "It is a particular subject of the present invention an electronic system for travel route building, adapted to build multimodal itinerary routes comprising data relating to starting location, target location, intermediate location nodes, segments connecting the intermediate nodes and the starting and target location, and in that it comprises the following electronic modules: a search manager module receiving requests for travel route building from an electronic client device comprising data relating to said starting location and target location, and managing the building up of a number of said multimodal itinerary routes comprising said starting location and target location, to be submitted to said electronic client device for selection of the travel route between said starting location and target location; a harvesting module, controlled by the search manager module to perform data queries in an internal relational database and in external service providers' databases to get data relating to alternatives for said intermediate location nodes, segments connecting the intermediate nodes, the data obtained from the external service providers' databases being stored in said relational database"; and Carnevali, ¶[0053, "Tracks may be stored by an individual boater or collected and shared, through a central server maintaining a track database, for use in the development of a route. If an exact match between start and end nodes exists in a track data base, that track may be used by an electronic route development system in accordance with principles of inventive concepts, rather than going through the route development process described in the discussion related to FIG.2."), so that
a second server obtains the position pair from the position pair list (Oppo Demarchi, ¶[0078, "It is a particular subject of the present invention an electronic system for travel route building, adapted to build multimodal itinerary routes comprising data relating to starting location, target location, intermediate location nodes, segments connecting the intermediate nodes and the starting and target location, and in that it comprises the following electronic modules: a search manager module receiving requests for travel route building from an electronic client device comprising data relating to said starting location and target location, and managing the building up of a number of said multimodal itinerary routes comprising said starting location and target location, to be submitted to said electronic client device for selection of the travel route between said starting location and target location; a harvesting module, controlled by the search manager module to perform data queries in an internal relational database and in external service providers' databases to get data relating to alternatives for said intermediate location nodes, segments connecting the intermediate nodes, the data obtained from the external service providers' databases being stored in said relational database"),
determines the travel information of each road section corresponding to the position pair (Oppo Demarchi, ¶[0078, "It is a particular subject of the present invention an electronic system for travel route building, adapted to build multimodal itinerary routes comprising data relating to starting location, target location, intermediate location nodes, segments connecting the intermediate nodes and the starting and target location, and in that it comprises the following electronic modules: a search manager module receiving requests for travel route building from an electronic client device comprising data relating to said starting location and target location, and managing the building up of a number of said multimodal itinerary routes comprising said starting location and target location, to be submitted to said electronic client device for selection of the travel route between said starting location and target location; a harvesting module, controlled by the search manager module to perform data queries in an internal relational database and in external service providers' databases to get data relating to alternatives for said intermediate location nodes, segments connecting the intermediate nodes, the data obtained from the external service providers' databases being stored in said relational database"),
updates the cache database with the travel information of each road section corresponding to the position pair (Oppo Demarchi, ¶[0091, "At the completion of each departure/arrival field, a graphical representation of the edited route can be created dynamically on the interface and a first indicative price could already be quoted on a stored data basis thanks to the raw information entered and / or available. As much as form fields are filled with travel data, the interactive graphic area updates in real time at the time or just after the information are filled: the interactive area, so-called the timeline, is represented by a path which includes all the travel data edited and/or added by the users: each origin and destination is represented as a node in the graph and a trip is represented as a path through a graph; accommodations, are treated as a pin or other icons or text."; and Oppo Demarchi, ¶[0116] to ¶[0118, "The harvesting module 3 provides for functions of querying Providers (third parties web services, GDS, database, tour operators, others) to retrieve all the available data (e.g. transport connections) which link two or more places, their seats availability, applicable rules, fares and options in order to build all the possible travel itineraries between two or more points previously selected and determined. The system takes into account precise origin/destination points (as the ones typed by the users like a precise airport name) as well as all the available points of departure/arrival in a given geographical area.  [¶] There is provided a relational database module 4 used to store all the information needed by the system, as well as the geographical data, may be a set of different databases in one or different electronic machines, and include for example data stored in remote servers and retrieved over the Internet, for example using SOAP or another suitable technology. Data available in the database may be imported from various sources and converted in a common format that can be used by a software routing engine.  [¶] The purpose of this procedure is gathering the largest possible number of single or each-others combined carriers to build an itinerary made of single carrier travel segments; the concatenation of one or more segments forms a route; the concatenation of one or more routes forms an itinerary.").
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi with the determination ability of Carnevali, because this determination ability would reduce the number of operations and therefore increase performance.
Claim 13 is a substantially similar to claim 1 and is rejected using substantially the same arguments as used for claim 1.
Regarding claim 9, Oppo Demarchi teaches a method comprising
obtaining at least one position pair stored in a preset position pair list, wherein the position pair comprises a starting point position and a terminal point position (Oppo Demarchi, ¶[0078], "It is a particular subject of the present invention an electronic system for travel route building, adapted to build multimodal itinerary routes comprising data relating to starting location, target location, intermediate location nodes, segments connecting the intermediate nodes and the starting and target location […] with the data obtained from the harvesting module, to build up all possible multimodal itinerary routes between the said starting location and target location;");
determining a corresponding interchange point set according to each position pair (Oppo Demarchi, ¶[0078], "a harvesting module, controlled by the search manager module to perform data queries in an internal relational database and in external service providers' databases to get data relating to alternatives for said intermediate location nodes, segments connecting the intermediate nodes, the data obtained from the external service providers' databases being stored in said relational database");
determining travel information of each road section constituting a corresponding hybrid travel route according to the each position pair and the corresponding interchange point set (Oppo Demarchi, ¶[0078], "a harvesting module, controlled by the search manager module to perform data queries in an internal relational database and in external service providers' databases to get data relating to alternatives for said intermediate location nodes, segments connecting the intermediate nodes, the data obtained from the external service providers' databases being stored in said relational database"); and
storing the travel information of each road section into the cache database (Oppo Demarchi, ¶[0116] to ¶[0118], "The harvesting module 3 provides for functions of querying Providers (third parties web services, GDS, database, tour operators, others) to retrieve all the available data (e.g.  transport connections) which link two or more places, their seats availability, applicable rules, fares and options in order to build all the possible travel itineraries between two or more points previously selected and determined. The system takes into account precise origin/destination points (as the ones typed by the users like a precise airport name) as well as all the available points of departure/arrival in a given geographical area.  [¶] There is provided a relational database module 4 used to store all the information needed by the system, as well as the geographical data, may be a set of different databases in one or different electronic machines, and include for example data stored in remote servers and retrieved over the Internet, for example using SOAP or another suitable technology. Data available in the database may be imported from various sources and converted in a common format that can be used by a software routing engine.  [¶] The purpose of this procedure is gathering the largest possible number of single or each-others combined carriers to build an itinerary made of single carrier travel segments; the concatenation of one or more segments forms a route; the concatenation of one or more routes forms an itinerary.").
Oppo Demarchi does not teach but Oppo Demarchi in view of Carnevali teaches a method
wherein the position pair corresponds to an obtaining request of a user terminal, and is stored by a first server when the first server determines that the position pair does not exist in the preset position pair (Carnevali, ¶[0053], "Tracks may be stored by an individual boater or collected and shared, through a central server maintaining a track database, for use in the development of a route. If an exact match between start and end nodes exists in a track data base, that track may be used by an electronic route development system in accordance with principles of inventive concepts, rather than going through the route development process described in the discussion related to PIG.2. If a stored track provides guidance for only a portion of a route between start and end nodes, the stored track may be combined with an auto-generated portion of a route (in a hybrid, autorouting/stored track combination), or with other stored tracks to provide a route from start to end nodes. Stored tracks may be combined by piecing together overlapping segments of stored tracks, and routes may be "filled in" with autorouted segments where no tracks are available.");
so that when the first server determines that the position pair corresponding to the obtaining request of the user terminal exists in the preset position pair list, the first server obtains, from the cache database directly, travel information of each road section constituting at least one hybrid travel route which matches the position pair corresponding to the obtaining request of the user terminal, determines the at least one hybrid travel route and hybrid route travel information according to the travel information of each road section, determines an optimal hybrid travel route according to travel information of each hybrid travel route, and sends the optimal hybrid travel route to the user terminal to realize navigation. (Carnevali, ¶[0053], "Tracks may be stored by an individual boater or collected and shared, through a central server maintaining a track database, for use in the development of a route. If an exact match between start and end nodes exists in a track data base, that track may be used by an electronic route development system in accordance with principles of inventive concepts, rather than going through the route development process described in the discussion related to PIG.2. If a stored track provides guidance for only a portion of a route between start and end nodes, the stored track may be combined with an auto-generated portion of a route (in a hybrid, autorouting/stored track combination), or with other stored tracks to provide a route from start to end nodes. Stored tracks may be combined by piecing together overlapping segments of stored tracks, and routes may be "filled in" with autorouted segments where no tracks are available."; Oppo Demarchi et al., ¶[0078], "a search manager module receiving requests for travel route building from an electronic client device comprising data relating to said starting location and target location, and managing the building up of a number of said multimodal itinerary routes comprising said starting location and target location, to be submitted to said electronic client device for selection of the travel route between said starting location and target location [¶] a harvesting module, controlled by the search manager module to perform data queries in an internal relational database and in external service providers' databases to get data relating to alternatives for said intermediate location nodes, segments connecting the intermediate nodes, the data obtained from the external service providers' databases being stored in said relational database"; Oppo Demarchi, "Seeker algorithm processes the transit information to determine optimal transfer patterns that describe routes between any two locations and to build all the possible itineraries or just to customize itineraries if users expressed any selection. The transfer patterns describe where transit vehicle transfers are made along each journey. Thus, the system determines the best route possible for any given pair of locations retrieving fresh data from providers if cached data do not satisfy freshness rules applied by the System. The travel data changes rapidly as schedules and prices are modified and seats sold. Typically only a portion of the database changes over any short time period, so the validity of an answer may be directly dependent on the time the query was posed. The query time can be used as a substitute for the purchase time, in advance purchase calculations; the validity of a query result is directly dependent on the query time. The query time is an implicit part of the query."; and Oppo Demarchi, "Thanks to the interactive user interface module 1, the travel route building system provides a graphical and/or textual representation of the travel query that appears and updates it accordingly the user's inputs interaction and the selected options and preferences dynamically displayed for each route. See for example the first line of blocks on Figure 1, showing a number of possible screenshots (results page, itinerary, booking page, confirmation page). The path of the travel route representing a timeline includes all the travel data edited and/or added by the users: each origin and destination is represented as a node in the graph and a trip is represented as a path through a graph; accommodations and other services/items are treated as a pin or other icons. An example of interactive timeline of the travel route displayed on the screen of the user's terminal is shown in Figure 2.").
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi with the determination ability of Carnevali, because this determination ability would reduce the number of operations and therefore increase performance.

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oppo Demarchi in view of Carnevali as applied to claims 1 and 13 above, and further in view of Echeruo (US 7957871 B1), hereinafter known as Echeruo.
Oppo Demarchi in view of Carnevali does not teach but Echeruo teaches a method wherein
the travel information of each road section comprises: starting point road section travel information, interchange road section travel information and terminal road section travel information, the interchange road section travel information comprises subway interchange road section travel information or bus interchange road section travel information. (Echeruo, column 7, lines 4 to 28, "The invention provides a range of services related to navigation in urban areas. Routes from a start point to an end point and optionally passing through one or more intermediate points can be created, taking into account user criteria. Current information, such as mass transit conditions and walking conditions, as defined earlier in this document, can be factored into the routing decisions.  […] In one embodiment, a user enters a start and destination address into a web page, preferences for amount of walking, transportation mode (subways, buses, walking, or combinations thereof), tolerance for transfers among mass transit vehicles; maximum number of buses taken (users may not want to take 3 successive buses, even if it is the "optimal" route by some calculations), max number of subway trains, date and time of departure, etc. In other embodiments, users can provide feedback indicating preferences for or against certain streets for walking (because of shopping desirability, or crime undesirability), or against certain mass transit routes (e.g. because of past mechanical problem, chronic lateness, crowded cars, etc.)."; and Echeruo, column 10, lines 24 to 32, "The route daemon then finds a route using any suitable algorithm for route-finding. In one embodiment, Dijkstra's algorithm, a well-known algorithm which solves the shortest path problem for a directed graph with nonnegative edge weights can be used. Dijkstra's algorithm is not explained in detail here since it is well-known in the art. Other implementations are possible; for example, the Best-First-Search or A* algorithms could also be used, or any suitable route-finding algorithm.").
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi in view of Carnevali with the travel information combination of Echeruo, because this travel information combination is simple and necessary for any route that includes a subway or train as an intermediate mode of transportation, seeing as this is the simplest combination of nodes that allows a passenger to travel from an origin, through a subway or train system, to a destination.
Claim 16 is substantially similar to claim 3 respectively and is rejected using substantially the same arguments as used for claim 3.

Claim(s) 4 to 5 and 17 to 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oppo Demarchi in view of Carnevali and Echeruo as applied to claim 3 and 16 above, and further in view of Yan et al. (CN 109000657 A), hereinafter known as Yan.
Regarding claim 4, Oppo Demarchi in view of Carnevali and Echeruo teaches a method wherein the determining at least one hybrid travel route and hybrid route travel information according to the travel information of each road section comprises
splicing each starting point road section, corresponding interchange road section, and corresponding terminal road section in sequence to form at least one hybrid travel route (Echeruo, column 10, line 38 to 52, "According to Dijkstra's algorithm, nodes are found closest to the start node (node A at 920), one by one. First, consider nodes C at 930 and D at 940. The closest to A is node C, because the distance of edge (link) A-C at 925 is 10 seconds, and A-D at 915 is 20 seconds. Thus the first closest node is found--node A at 920. This is called a "resolved" node. Then, consider nodes that are connected with one edge to the resolved nodes. Compare distances from node A at 920 to such nodes. Thus, compare distances from A at 920 to D at 940 (the distance along edge 915 is 20 seconds), and from A at 920 to F at 970 (the distance is 50 seconds (10+40)). Thus, the second closest node is node D at 940.  Repeat finding the next closest node, until node B at 960 is reached (the destination node). Going back, from B to A, using the closest nodes, we find the shortest path from A to B."); and
determining, for each hybrid travel route, an optimal travel way of the starting point road section according to a walking distance in the starting point road section travel information, determining an optimal travel way of the terminal point road section according to the walking distance in the terminal point road section travel information, combining the starting point road section travel information under the optimal travel way, the interchange road section travel information and the terminal road section travel information under the optimal travel way, so as to form travel information of the hybrid travel route (Echeruo, column 10, lines 25 to 35, " In one embodiment, Dijkstra's algorithm, a well-known algorithm which solves the shortest path problem for a directed graph with nonnegative edge weights can be used. Dijkstra's algorithm is not explained in detail here since it is well-known in the art. Other implementations are possible; for example, the Best-First-Search or A* algorithms could also be used, or any suitable route-finding algorithm.  […] Although classical route-finding algorithms, such as Dijkstra's, find the least cost route, based on some cost factor, the algorithm has been extended in novel ways for the invention."; Echeruo, column 7, lines 16 to 38, "In one embodiment, a user enters a start and destination address into a web page, preferences for amount of walking, transportation mode (subways, buses, walking, or combinations thereof), tolerance for transfers among mass transit vehicles; maximum number of buses taken (users may not want to take 3 successive buses, even if it is the "optimal" route by some calculations), max number of subway trains, date and time of departure, etc. In other embodiments, users can provide feedback indicating preferences for or against certain streets for walking (because of shopping desirability, or crime undesirability), or against certain mass transit routes (e.g. because of past mechanical problem, chronic lateness, crowded cars, etc.).  Feedback can be used either for individual routing decisions, or, in one embodiment, as current information on mass transit conditions, walking conditions, or driving conditions which influences routing decisions for one or more other users as well.  In still other embodiments, routing can be conditioned based on time of day or day of week (certain streets may be deserted at night and thus dangerous), or on the weather (walking is less preferable when it's raining), or based on special events (a visit by the President may upset all transit schedules in the immediate neighborhood)."; and Echeruo, column 10, lines 60 to 67, "If the path to the last closest node contains the maximum number of buses taken, according to another mass transit criteria, and the link belongs to a bus route, the link is skipped. The same applies to the mass transit criteria of maximum number of subway trains.  [¶] If the walking distance of the path to the last closest node is equal or greater than a walking criteria of maximum distance walked, and the link is a walking link, the link is skipped.").
Oppo Demarchi in view of Carnevali and Echeruo does not teach the following limitation but Yan teaches the following: wherein determining, for each hybrid travel route, the optimal travel way of the starting point road section according to the walking distance in the starting point road section travel information comprises: setting a farthest walking distance; comparing the walking distance in the starting point road section travel information with the farthest walking distance; determining that the optimal travel way of the starting point road section is taxi if the walking distance in the starting point road section travel information is greater than the farthest walking distance; determining that the optimal travel way of the starting point road section is walking if the walking distance in the starting point road section travel information is less than or equal to the farthest walking distance; wherein determining the optimal travel way of the terminal point road section according to the walking distance in the terminal point road section travel information comprises: comparing the walking distance in the terminal point road section travel information with the farthest walking distance; determining that the optimal travel way in the terminal point road section is taxi if the walking distance in the terminal point road section travel information is greater than the farthest walking distance; determining that the optimal travel way in the terminal point road section is walking if the walking distance in the terminal point road section travel information is less than or equal to the farthest walking distance.  (Yan, Dialog translation, "Calculates the position of the starting point of the public traffic with the path length between the module: according to the existing electronic navigation method for generating a user current position s to the position of the starting point of the public traffic p walking path, computing the length of this path, m for that variable.  [¶] Selecting the trip mode module: if m<‍M 0 , Wherein M 0 Is walking distance threshold set in advance, is selected walking as the path of travel mode; if M 0 ≤ m<‍M 1 , Wherein M 1 Is riding distance threshold set in advance, is selected as the path for the travel of the bicycle mode; otherwise a path for the travel of the automobile as the way.  [¶] The bicycle is shared bicycle or public bicycle of any one, the automobile is pointed out that the rentee or shared vehicle or through software in the taxi call of the automobile in any or more of the combination.", where the two parameters M 0 and M 1 can be equal)
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi in view of Carnevali and Echeruo with the maximum walking distance of Yan, since using a maximum walking distance increases the convenience for the users by preventing any recommendations for walking that may take too much time or effort.
Regarding claim 5, Oppo Demarchi in view of Carnevali, Echeruo, and Yan discloses a method wherein the determining an optimal hybrid travel route according to travel information of each hybrid travel route comprises
determining a corresponding travel cost value according to travel information of the each hybrid travel route (Echeruo, column 10, lines 33 to 37, "Although classical route-finding algorithms, such as Dijkstra's, find the least cost route, based on some cost factor, the algorithm has been extended in novel ways for the invention. FIG.  9 illustrates, where the hypothetical task is to find the least cost route from A at 920 to B at 960."); and
determining an optimal hybrid travel route from the hybrid travel route according to the travel cost value (Echeruo, column 10, lines 24 to 28, "The route daemon then finds a route using any suitable algorithm for route-finding. In one embodiment, Dijkstra's algorithm, a well-known algorithm which solves the shortest path problem for a directed graph with nonnegative edge weights can be used.").
Claims 17 to 18 are substantially similar to claims 4 to 5 respectively and are rejected using substantially the same arguments as used for claims 4 to 5.

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oppo Demarchi in view of Carnevali, Echeruo, and Yan as applied to claims 5 and 18 above, and further in view of Couckuyt et al. (US 20060184314 A1), hereinafter known as Couckuyt.
Regarding claim 6, Oppo Demarchi in view of Carnevali, Echeruo, and Yan does not teach but Couckuyt teaches a method wherein the determining a corresponding travel cost value according to travel information of the each hybrid travel route comprises
determining corresponding multiple travel cost factor values according to the travel information of each hybrid travel route (Couckuyt, ¶[0034], "The cost determinations generated by the cost determination module 412 are used by the routing module 414 in its function to determine a route between an origin and a destination. In other words, the cost determination module 412 obtains cost data for each route segment from the route data 402, determines a cost determination for the route segments, and supplies that cost determination to the routing module 414. The cost determination module 412 will typically determine a cost for a route segment at the direction of the routing module 414.");
calculating a weighted sum of the multiple travel cost factor values to obtain a weighted sum result; and determining the weighted sum result as a corresponding travel cost value (Couckuyt, ¶[0033], "According to one embodiment, the cost determination module 412 is user configurable, such that costs are further determined or weighted according to criteria specified by the user. For example, a user may configure the cost determination module to evaluate/determine an overall cost for a route segment favoring fare classification, cost, scenic value, or direct route. Thus, a user configured cost determination module 412 may determine an overall cost for a route segment differently than an unconfigured cost determination module.").
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi in view of Carnevali, Echeruo, and Yan with the cost determination step of Couckuyt, because weighted sums are a common way to develop cost/penalty functions in optimization problems.
Claim 19 is substantially similar to claim 6 and is rejected using substantially the same arguments as used for claim 6.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oppo Demarchi in view of Carnevali, Echeruo, Yan, and Couckuyt as applied to claims 6 and 19 above, and further in view of Zhang et al. (CN 107036617 A), hereinafter known as Zhang, and Kanno (US 8892361 B2), hereinafter known as Kanno.
Regarding claim 7, Oppo Demarchi in view of Carnevali, Echeruo, Yan, and Couckuyt does not teach but Zhang teaches a method wherein
if the optimal travel ways of the starting point road section and the terminal point road section in the hybrid travel route are a travel by taxi, the travel cost factor values comprise: a total travel time value, a total travel expense value, an interchange times value of interchange road section (Zhang, page 11 of the EPO English translation, "For example, step 104 may include the sub-steps not shown in the following figures: 1041. For each combination travel mode, if the vehicle is determined as a taxi, the real-time traffic conditions between the starting point and the ending point of the taxi are obtained, and the passage time of the taxi from the starting point to the ending point is estimated according to the real-time traffic conditions, As well as the cost of transit time; 1042. If the means of transport is determined to be the MTR, obtain the transit time and cost between the starting point and the ending point of the MTR; 1043. Calculating the time of the combined travel mode and the walking time of the taxi according to the travel time, the cost, the transit time and cost of the subway, the waiting time and / or walking time of the taxi, and the travel time of each combined taxi cost; 1044. According to the time and cost of all combined modes of travel, the optimal route of all combined modes of travel is determined by the travel route optimization model.").
Oppo Demarchi in view of Carnevali, Echeruo, Yan, and Couckuyt does not teach but Kanno teaches a method wherein
if the optimal travel way of the starting point road section and/or the terminal point road section in the hybrid travel route is a travel by walking, the travel cost factor values also comprise: a total walking distance value (Kanno, column 11, lines 26 to 36, "At S262, the control circuit 13 of the information center 1 sets a predetermined reference cost for walking a unit distance, which is used for calculating a path cost, higher than the predetermined reference cost for walking a unit distance used in the multimodal route substitute search process for the mobile terminal 3 shown in FIG. 4. Accordingly, a path having a long distance from the parking lot to the station is less likely to be selected in the optimal route because of the higher walking cost.  Thus, the user is less likely to walk a long distance without the route guidance terminal; thereby, the user is less likely to become disoriented.").
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi in view of Carnevali, Echeruo, Yan, and Couckuyt with the cost functions of Zhang that are based on taxi and subway information, because most travelers consider both the duration of travel and the price of travel when using these services, and the cost functions of Zhang allow for optimization in a way that many travelers expect and need.
Moreover, it would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi in view of Carnevali, Echeruo, Yan, and Couckuyt with the cost functions of Zhang and also include the cost functions of Kanno that include the total walking distance (“walking cost”).  Zhang does not teach cost functions based on walking but Kanno does.  Walking is one of the slowest modes of transportation and as such pedestrians are sensitive to the total walking distance when choosing an optimal route.  The cost functions of Kanno include the walking distance and therefore they select for shorter routes when walking, just as pedestrians need.  The combination of the cost functions of Zhang with the cost functions of Kanno would be obvious to a person having ordinary skill in the art because any cost function for a hybrid travel route that includes walking, taxi service, and subway service, would need to include the time and price of the taxi and subway service as well as the total walking distance to properly reflect the needs of passengers and other travelers.  As a consequence, it would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi in view of Carnevali, Echeruo, Yan, and Couckuyt with the cost functions of Zhang and Kanno.
Claim 20 is substantially similar to claim 7 and is rejected via substantially the same arguments as used for claim 7.

Claim(s) 10 to 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oppo Demarchi in view of Carnevali as applied to claim 9 above, and further in view of Rafiah et al (US 6834229 B2), in view of Rafiah.
Regarding claim 10, Oppo Demarchi in view of Carnevali does not teach but Rafiah teaches a method wherein the determining a corresponding interchange point set according to each position pair comprises
determining a corresponding starting interchange point set according to a starting point position of each position pair (Rafiah, column 16, lines 33 to 56, "The search technique used in the present embodiment is a depth first recursive search which is arranged to carry out an exhaustive search. A depth first recursive search is simply a way of biasing the selection of the next node to be checked such that a route between the start and end locations, no matter how long it is, is found quickly. Then the rest of the algorithm is spent in back tracking, optimising and pruning that route until the optimum route is obtained as is described below.  [¶] In the first stage of the search, the direct compass direction between the start and end nodes is determined. This is simply achieved by a comparison of start and end location co-ordinates.  Then the appropriate compass direction segment is determined and used in selecting the first neighbouring node of the start location node which is to be searched. This first neighbouring node, which becomes the search node, is the closest in its relative compass direction to the calculated compass direction. A check is then made to see if this is the end node. If not then the search node moves onto the next neighbouring node which is closest to the compass direction of the end node. This is an exhaustive procedure which is repeated recursively until a route to the end node is determined. The route to the end node which is determined in this way is stored as the current best route."; and Rafiah, column 17, lines 7 to 13, "The specific method of pruning used in the above search algorithm is now described. Taking the current search node, a hypothetical route from the start to the end node is calculated. The hypothetical route takes the current best route from the start node to the current search node and then a direct (hypothetical) motorway connection from the current search node to the end node."); and
determining a corresponding destination interchange point set according to a terminal point position of each position pair (Rafiah, column 16, lines 33 to 41, "The search technique used in the present embodiment is a depth first recursive search which is arranged to carry out an exhaustive search. A depth first recursive search is simply a way of biasing the selection of the next node to be checked such that a route between the start and end locations, no matter how long it is, is found quickly. Then the rest of the algorithm is spent in back tracking, optimising and pruning that route until the optimum route is obtained as is described below."; and Rafiah, column 16, line 57 to column 17, line 6, "The next stage involves backtracking and pruning the current best route established between the start and end nodes as shown in FIG. 7. More specifically, the node immediately preceding the end node in the current best route is made the current search node at 150. Then a check is made as whether to prune the path between the current node and the previous search node. If the result of the pruning check is to prune the path at 152, then the previous node in the current best route is made the new search node.  However, if the result of the pruning check is not to prune at 156, then a search of neighbour nodes at 158 is carried out in order of the degree to which they head towards the end node. At the end of this search, the best route found from all the neighbour nodes to the end node is selected and returned at 160 as the new partial route to the end node. This procedure is repeated recursively until the new search node becomes the start node.").
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi in view of Carnevali with the search algorithm of Rafiah, because depth-first search techniques are common techniques used for graph traversal.
Regarding claim 11, Oppo Demarchi in view of Carnevali does not teach but Rafiah teaches a method wherein the determining a corresponding starting interchange point set according to a starting point position of each position pair comprises
obtaining at least one starting interchange point at a distance less than a preset threshold from the starting point position (Rafiah, column 17, line 61 to column 18, line 9, "To achieve this, the service provider's route network is overlaid onto the geographic database thus allowing the most suitable pair of start and end access points to be found. The suitability of a pair of access points is a function of: the distance from the user's start location to the selected transport network entry point (access point), the distance from the user's requested destination and the selected transport network egress point (access point), and the total journey distance which weights the possible results such that for short journeys there is more weighting on the above mentioned distances but on the longer journeys there is less. However, other factors may also be used in determining the suitability of a pair of points such as route cost, or the route travelling time between the start and end locations and the respective access points. Note that this latter factor is often different from the shortest distance factor."); and
combining the at least one starting interchange point to form the starting interchange point set (Rafiah, column 17, lines 52 to 56, "Contrary to the prior art systems, this aspect of the present system is a point-to-point service that determines the most suitable combinations of transport network access points in relation to user-defined start and end points for a given journey.").
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi in view of Carnevali with the determination step of Rafiah, because this step would reduce the initial distance a passenger needs to travel before changing to a more primary mode of transportation, which reduces the complexity of their trip.
Regarding claim 12, Oppo Demarchi in view of Carnevali does not teach but Rafiah teaches a method wherein the determining travel information of each road section constituting a corresponding hybrid travel route according to the each position pair and the corresponding interchange point set comprises
determining each starting point road section travel information according to the starting point position and each corresponding starting interchange point (Rafiah, column 6, lines 35 to 44, "According to another aspect of the present invention there is provided a method of determining a route between start and end map locations, the method comprising: searching a network of nodes, representing road data at a plurality of geographic road locations and neighbouring locations, in a recursive manner to establish a route between the nodes representing the start and the end locations; and traversing the selected route from the end node to the start node optimising the route selection along the route from each intermediate node to the end node."; Rafiah, column 16, lines 42 to 56, "In the first stage of the search, the direct compass direction between the start and end nodes is determined. This is simply achieved by a comparison of start and end location co-ordinates.  Then the appropriate compass direction segment is determined and used in selecting the first neighbouring node of the start location node which is to be searched. This first neighbouring node, which becomes the search node, is the closest in its relative compass direction to the calculated compass direction. A check is then made to see if this is the end node. If not then the search node moves onto the next neighbouring node which is closest to the compass direction of the end node. This is an exhaustive procedure which is repeated recursively until a route to the end node is determined. The route to the end node which is determined in this way is stored as the current best route."; and Rafiah, column 6, lines 35 to 44, "According to another aspect of the present invention there is provided a method of determining a route between start and end map locations, the method comprising: searching a network of nodes, representing road data at a plurality of geographic road locations and neighbouring locations, in a recursive manner to establish a route between the nodes representing the start and the end locations; and traversing the selected route from the end node to the start node optimising the route selection along the route from each intermediate node to the end node."); 
determining each interchange road section travel information according to each starting interchange point and each destination interchange point (Rafiah, column 6, lines 10 to 21, "The present invention also extends to a method of providing integrated journey travel information between two user selected locations, the method comprising: deconstructing a user enquire specifying the two locations into a plurality of requests each specifying part of the journey using a single mode of transport; sending each request to an appropriate one of a plurality of knowledge stores, each store holding travel information regarding a different mode of transport: and reconstructing the responses to the requests received from the plurality of knowledge stores into at least one journey option, between the two user selected locations, incorporating different modes of transport."; and Rafiah, column 9, lines 34 to 42, "In filling in this enquiry page at 32, the user 18 provides the start and end locations of the desired journey, the desired date and time of departure or of arrival, the budget for the journey, the desired mode of travel (bus, train, ferry, aircraft, road, or any combination of these) and the ranking criteria for the results such as cost, speed or most scenic route. This very basic data is all that is required from the user 18 for the multi-modal travel information system to operate."); and
determining each terminal road section travel information according to each destination interchange point and corresponding destination position (Rafiah, column 6, lines 35 to 44, "According to another aspect of the present invention there is provided a method of determining a route between start and end map locations, the method comprising: searching a network of nodes, representing road data at a plurality of geographic road locations and neighbouring locations, in a recursive manner to establish a route between the nodes representing the start and the end locations; and traversing the selected route from the end node to the start node optimising the route selection along the route from each intermediate node to the end node."; and Rafiah, column 16, line 57 to column 17, line 6, "The next stage involves backtracking and pruning the current best route established between the start and end nodes as shown in FIG. 7. More specifically, the node immediately preceding the end node in the current best route is made the current search node at 150. Then a check is made as whether to prune the path between the current node and the previous search node. If the result of the pruning check is to prune the path at 152, then the previous node in the current best route is made the new search node.  However, if the result of the pruning check is not to prune at 156, then a search of neighbour nodes at 158 is carried out in order of the degree to which they head towards the end node. At the end of this search, the best route found from all the neighbour nodes to the end node is selected and returned at 160 as the new partial route to the end node. This procedure is repeated recursively until the new search node becomes the start node.").
It would have been obvious to a person having ordinary skill in the art to combine the method of Oppo Demarchi in view of Carnevali with travel information determination steps of Rafiah, because this travel information combination is simple and necessary for any route that includes a subway or train as an intermediate mode of transportation, seeing as this is the simplest combination of nodes that allows a passenger to travel from an origin, through a subway or train system, to a destination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ben-Yitschak et al. (US 20100305984 A1), Benque et al. (EP .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

October 19, 2022